Title: To Benjamin Franklin from Edward Bancroft, 7 August 1775
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
Downing street London Aug. 7th. 1775
I had lately the honour of acquainting you by Capt. Read with some particulars which I now confirm, and although but little of importance has since occurred I am induced to trouble you again with a few suggestions respecting the Title of the different Indian Tribes of America to the property and Jurisdiction of their Territories. You will doubtless remember that our Friend Mr. Wharton had collected and put together some important Facts and Observations relating to this subject, and as his sentiments thereon were perfectly agreable to my own we composed and printed, soon after your departure, a small Pamphlet, in vindication of the Rights of the Aborigines of America; one of which, Mr. Thomas Wharton was desired to shew you; and least that may have miscarried, another is herewith sent for your acceptance; not that I suppose any new arguments will be necessary for your Conviction on this Topic; being satisfied from the Liberality and extensive Circuit of your Reflections, as well as from particular Conversations with which you have favoured me, that you have long perceived the absurdity of all distinctions between the Temporal Rights of mankind founded on any supposed defect in their Religious Opinions, and have rejected those pretensions on which Former Popes availing themselves of the ignorance and Superstition then prevailing over all Europe, arrogantly assumed a right to dispose of the Persons and Countries of unbelieving Nations in Asia Africa and America; a right which is now universally ridiculed by all whose minds are emancipated from the shackles of superstitious prejudice. And indeed the aborigines of America being the Primitive Occupiers of that Continent, and having obtained the possession of it, from the Creator and most rightful disposer of the Earth, without that injustice and violence by which other Nations have frequently acquired their Territories, were by the Laws of Nature and Nations justly intituled to the full and Absolute Dominion and Property of that Continent. Before America had been discovered, the Inhabitants could not possibly have owed any Allegiance or Subjection to any foreign state; and nothing could be acquired by a discovery of Countries previously inhabited and Possessed; and therefore the American Indians must still have an indisputable Title to the Jurisdiction and Property of all Parts of that Continent, which have not been obtained from them by Purchase, Cession, or justifiable Conquest. This Truth was indeed so well known, and so sensibly felt by the first Settlers in our Colonies, that tho’ protected by Grants from the Crown they appear never to have relied on those Grants, nor to have considered them as any other than Political Distributions of Country, which gave them no title to the Soil until it should be fairly obtained from the Indians themselves. And the same maxims were likewise adopted by the Lords of Council, in their decision respecting the appeal of the Moheagan Indians against the Coloney of Connecticut; and in truth the British Government on many occasions, and particularly in the Negociations with the Court of France in 1755, and in the Purchase of Lands on the Ohio, made in behalf of the Crown, from the six Nations in 1768 has publickly acknowledged and Confirmed the Title of the Indian Nations of America to their respective Countries. The King has indeed from Political Views assumed a right of restraining the Indians from Conveying their Lands to any but those who may be authorized by the Crown to purchase them; every reason however, and every Principle of Justice, supporting the Limited right, which is thus allowed them, must operate as strongly, in favour of their full and unlimited Right over the Lands in question. For as the Property of the Indians in their respective Territories, is original and underived, except from the Divine Creator, it must by a necessary consequence be full, absolute, exclusive, and indefeasable. I write not indeed to Convince you of these truths, of which you are already satisfied, but to suggest to you a particular application of them. You know it has been generally though unthinkingly beleived here, that the Lands on which our Colonies in America have been settled, were before such settlement, The Property of the British State, and that this has been assumed as a fundamental Proposition by almost every writer in favour of Parliamentary Supremacy, and that the dependance and subjection of the Colonies to the Legislature of Great Britain has been from thence most strongly, though erroneously infered and maintained. A Regard therefore to the Civil Rights of our Countrymen in America, as well as to that equal and Common justice which belongs to the Indians demands that this fundamental and pernicious Error should be speedily and Publickly Corrected and Exploded; which could not be so properly and effectually done as by that respectable Body the Congress, whose Declaration in support of the absolute right of the Natives to their Territories, would for ever exterminate this Error in America, and probably in Europe likewise. There is besides another Consideration which should, I think, induce the Congress to this proceeding. There can be no doubt, but if the present hostile invasion of the Colonies should be prosecuted, which there is every reason to believe will be the case, so long as their is any hope of success, and if the Forces to be sent from hence should be found unequal to this unnatural purpose, that endeavours will be used to excite the Indians of America, to butcher the Inhabitants of the Colonies, to the end, that by an accumulation of distress and Carnage, they may the sooner be reduced to submission. These execrable attempts however might I think be effectually frustrated and the Affections of the Indians unalterably secured if the Congress should publickly assert and maintain the full and Absolute Right of the Natives to Sell and Convey their Lands to such Purchasers as may offer the best Prices, without any of those restraints from the Crown, which have hitherto rendered this (almost the only) property of the Indians, of but little value to them. You know sir, how jealous the Natives have long been of our intentions towards them on this Subject and I think an Act of so much justice, and so essentially conducive to their most important Intrests, could not fail to Conciliate their Friendship to those, who should thus espouse their Cause, and Assert their Rights. This indeed is now rendered the more expedient by the pernicious Views of Government manifested in the Quebec Act, and in the expressions which lately escaped from the Ministerial Speakers against Lord Camden’s Motion. To bind all the future settlements of British America in Chains of Despotism appears to have been the design of that part of the Act which so enormously extends the Limits of Quebec; but the ministry being Conscious of the Rights of the Indians have cautiously worded this part of the Act; which declares “that all the Territories, Islands and Countries in North America belonging to the Crown of Great Britain, bounded” within the Limits therein described, shall “be annexed to and made part and parcel of the Province of Quebec.” And therefore if it be proved, as may easily be done, that the Countries of the Indians within those Limits, do not belong to the Crown of Great Britain but, to the different Indian Nations by whom they are possessed and who have been often treated with as independant Allies, these Countries will then be detached from the Province of Quebec and rescued from the Despotism which must otherwise be imposed upon them and also from those Quit Rents and other Reservations which have lately accompanied all Royal Grants in America, and which are so frequently adduced to support the supremacy of Parliament, as has been already mentioned.
I shall however respectfully submit the justice of these Observations, the use to which they may be capable of being applied, and the time and manner of their application to your Superior Wisdom. And have only to add to the Communications of my former Letter that Five regiments, containing in all, about fifteen hundred men, are soon to proceed from Ireland to America. I strongly hope however, that the ill success, which I am perswaded will attend all the attempts of the Army and Navy in America this summer, may at the commencement of next Winter, compel the present ministry to Quit the Helm, which they have so unwisely and wickedly conducted, and that they may be succeeded by others who will contribute to a permanent and equitable reconciliation between Great Britain and the Colonies. I shall be happy at all times to hear of your Welfare and to receive and execute any Commands with which you may think fit to honour me. I am with great Esteem and respect Dear Sir Your much Obliged and most Devoted Humble Servant 
Edwd. Bancroft
Dr. Franklin
